DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments, see the claims and remarks, filed 3/2/2022, with respect to the rejection(s) of amended claim(s) 1-19 under Giles, Holloway, Arnauts, and Lipinski have been fully considered and are persuasive.  The previously applied art does not disclose the amended claim features.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied reference Bellisimo in combination with the previously applied Giles, Holloway, Arnauts, and Lipinski.  Bellisimo especially discloses and makes obvious the new features that applicant has amended into the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
imaging device in claim 1 and 12, the corresponding structure of which is disclosed in paragraph 0034 of the specification as being “[0034]  Any of a variety of imaging devices 130 are suitable for use in the methods and systems of this specification so long as the device is capable of surveying dimensions and the position of cavities 18, 26 of wall structure 10. In some implementations, the imaging device 130 is a camera, i.e., an image recorder, such as any analog camera, digital camera, thermal imaging camera, motion camera, or an acoustic camera.”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

With respect to the term “a computing device” in claim 5 and 18, this term is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as a generic placeholder that is coupled with functional language.  The specification discloses that the computing device is a device that can contain some software, so it is being treated as a computer, CPU or microprocessor.  See also MPEP 2181 I. A., which cites Inventio AG v. Thyssenkrupp Elevator Americas Corp., 649 F.3d 1350, 99 USPQ2d 1112 (Fed. Cir. 2011) (holding that the claim terms "modernizing device" and "computing unit" when read in light of the specification connoted sufficient, definite structure to one of skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-10 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 20180363298 A1) in view of Bellisimo (WO 2019237034 A1) and Holloway (US 20180264640 A1).

As to claim 1, Giles discloses a method for manufacturing a foam wall structure, comprising: (a) placing a wall structure (wall structure 10) proximate, 
the wall structure comprising: (1) a frame (frame 11) comprising a first member, a second member that is spaced apart from the first member, and connecting members extending between the first member and the second member (see paragraphs 0026, disclosing “the frame 11 may be defined by a first member 12, a second member 14 spaced apart from the first member 12, and connecting members 16 extending between the first member 12 and the second member 14.”)
wherein a front surface of the first member, a front surface of the second member, and a front surface of the connecting members form a front frame surface (see paragraph 0008, disclosing “wherein the first member, the second member, and the connecting members each comprise a front surface and a rear surface that form the front frame surface and a rear frame surface”); and 
(2) a panel attached to the front frame surface so that the panel, the first member, the second member, and the connecting members define a cavity (see paragraph 0008, disclosing “a foam panel attached to the front frame surface, such that foam panel, the first member, the second member, and the connecting members define a cavity within the frame”).

Giles does not disclose placing involves conveying a wall structure with a conveyor so as to place the wall structure proximate to a robotic arm, wherein the robotic arm comprises: (1) a spray nozzle, and (2) an imaging device (although Giles does disclose a spray gun, see paragraph 0045 disclosing “a Graco CS Fusion gun”); (b) orienting the imaging device so that the imaging device faces the cavity; (c) surveying the cavity using the imaging device; (d) determining a spray foaming pattern to fill the cavity to a selected depth with a foam layer; (e) orienting the spray nozzle so that the spray nozzle faces the cavity; and (f) spray-applying a foam-forming composition (although Giles does discloses spraying foam materials and compositions, teaching “Various spray application devices can be used to spray the foam composition into the cavity 18.  One suitable device is a Fusion CS plural-component spray gun commercially available from Graco Inc.”) into the cavity according to the spray foaming pattern by passing the foam-forming composition through the spray nozzle to form the foam layer.

However, Bellisimo discloses placing involves conveying a wall structure with a conveyor (a continuous conveyor) so as to place the wall structure proximate to an movement structure (and additionally, the movement structure of the frame and track can be interpreted to read on a robotic arm), wherein the movement structure comprises: (1) an applicator structure (supply tube 1720 which is taught to blow insulation material and which is taught to oscillate).  See paragraph 0100, which teaches “The framing assembly is then transported, via a frame transport, which may be the same as (e.g., a continuous conveyor) or physically distinct from the frame transport of the adhesive application system 900 to the sheathing/drywall installation system 1000.”  Paragraph 0170 teaches that “Depending on whether a flooring or a ceiling framing assembly is being produced, the framing assembly is then transported to the insulation system 1700 or the sheathing/membrane installation system 1800. At the insulation system 1700, illustrated in FIG. 20, insulation is installed therein. In the example embodiment shown, the insulation comprises a blown insulation material, which can be a cellulose insulation material comprising a specified moisture content to allow it to be packed to a specified density. The insulation material is blown into the cavities of the framing assembly by a supply tube 1720, which moves (e.g., in an oscillating manner) along a track 1712, which is in turn connected to a cross-member of a frame 1710. The insulation material is blown into the cavities while the framing assembly is transported under the frame 1710 along a frame transport. While the insulation is applied within the framing assembly, a separate gantry with multiple degrees of freedom may be provided to apply a suitable covering (e.g., cardboard) and staple the covering in place in order to contain the insulation within the framing assembly.”
Additionally, Holloway also discloses and makes obvious placing a wall structure proximate to a robotic arm, wherein the robotic arm comprises: (1) a spray nozzle (see paragraph 0128, disclosing “a spray gun 304 comprising three spray nozzles provided at a distal end of the extendable pole 302.”  See also spray gun 404, 604, 704, etc), and (2) an imaging device (see paragraph 0128 disclosing “A camera 306, also provided at the distal end of the extendable pole 302, is arranged to provide feedback to an operator of the electromechanical arm 300 of what is sprayed by the spray gun 304.”  See also cameras 406, 606, 706, etc); 
(b) orienting the imaging device so that the imaging device faces the cavity (see paragraph 0133, “The chassis 622 further comprises the camera 606, mounted to observe the direction of aim of the spray gun 604.”); 
(c) surveying the cavity using the imaging device (see paragraph 0133, continuing from above, and disclosing “The chassis 622 also comprises a light and range finder 626 mounted to illuminate and produce a 3D map of the void, respectively.  A pair of lasers 624 are mounted to an underside of the spray gun 604 for projecting a laser cross (not shown) onto a surface to be sprayed using the spray gun 604 denoting the point of aim of the spray gun 604.  Alternatively the range finder may comprise a laser range finder (lidar) or similar device that can scan an area to build up a 3D image.  As the angle of the gun and the relative position of the surface being sprayed is known the point of aim can be calculated and overlaid digitally on the operators screen.”); 
(d) determining a spray foaming pattern to fill the cavity to a selected depth with a foam layer (see also paragraph 0128, disclosing “The spray nozzles on the spray gun 304 are configurable to be angled and positioned to get the required coverage depending on the physical characteristics of the space and desired spray pattern (a number of pre-set positions may be available to suit typical conditions).”  See also paragraph 0149, disclosing “Complex patterns can be achieved by this spraying system, ensuring a large area is covered quickly and completely.”); 
(e) orienting the spray nozzle so that the spray nozzle faces the cavity (see paragraph 0158, disclosing “As shown in FIGS. 49 to 51, alongside the processed view from the camera, the user can select different views of the overall positioning of the electromechanical arm and the orientation of the spray gun within the space to be treated.”  See also paragraph 0161, disclosing “The control system for application of materials takes information from the range finder, and a nine-degree of freedom motion/tilt sensor to calculate the position of the electromechanical arm relative to the surface being sprayed.  This information can then be used to draw on the video feed where the gun is pointing aiding manual spraying by the operator.  Or the operator can select an area on the map or video feed and the robotic vehicle automatically calculates the area that needs to be sprayed.”); and 
(f) spray-applying a foam-forming composition into the cavity according to the spray foaming pattern by passing the foam-forming composition through the spray nozzle to form the foam layer (see paragraph 0188, disclosing “The electromechanical arm and spray gun of the present disclosure may be used in a variety of applications, for example in the spraying of underfloor insulation or loft and roof insulation, i.e. applying insulation in hard to reach loft and ceiling voids. The arm can also be used for the remote application of sound insulation in voids and cavities, for example between floors of converted period flats.”).  
Paragraph 0023 discloses that “The benefit of this system is it provides an intuitive and easy to operate tool to remotely apply insulation in tight spaces.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform (a) conveying a wall structure with a conveyor so as to place the wall structure proximate an moving and application structure as disclosed by Bellisimo, and further to place proximate a robotic arm, the robotic arm comprises: (1) a spray nozzle, and (2) an imaging device; (b) orienting the imaging device so that the imaging device faces the cavity; (c) surveying the cavity using the imaging device; (d) determining a spray foaming pattern to fill the cavity to a selected depth with a foam layer; (e) orienting the spray nozzle so that the spray nozzle faces the cavity; and (f) spray-applying a foam-forming composition into the cavity according to the spray foaming pattern by passing the foam-forming composition through the spray nozzle to form the foam layer as disclosed in Holloway in order to provide an intuitive and easy to operate to remotely apply insulation in tight spaces in an assembly line system such as in Bellisimo

As to claim 2, Giles discloses that the panel is a foam panel.  See paragraph 0001, disclosing “The methods can provide high strength pre-fabricated wall structures through the use of foam panels that have relatively low fastener pull-out strength as compared to wood panels, plywood panels, and oriented strand board panels (OSBs) and thus do not require the use of such wood panels, plywood panels or OSBs.”  See also paragraph 0009, disclosing “a foam panel attached to the front frame surface, such that foam panel”.

As to claim 3, neither Giles nor Holloway is explicit in disclosing that the wall structure is placed proximate to the robotic arm in a substantially horizontal orientation.
However, Holloway discloses a robot arm capable of being arranged such that the wall structure is placed proximate to the robotic arm in a substantially horizontal orientation, and Holloway is explicit in disclosing that the modules can be rotated and placed in many directions.  See paragraph 0122, disclosing “The presence of the rotatable module 7 in a modular robot allows a tool on an end of the robot or a section of the robot downstream of the rotatable module 7 to be orientated in a larger number of possible directions.”  Additionally, rearrangement of parts is obvious.  MPEP 2144.04.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the wall structure is placed proximate to the robotic arm in a substantially horizontal orientation as an obvious rearrangement of the positioning of the parts of Holloway.

As to claim 4, Giles discloses that the cavity is an open cavity.  See for example Figure 3, showing an open cavity 18.  Although the term “open panel” is not used, the front and side views, such as that in Figure 3 and 7 show that the cavities are open cavities.

As to claim 9, Giles discloses that the foam layer comprises a polyurethane foam having a density of at least 2.8 lb/ft3 (44.9 kg/m3), when measured according to ASTM D1622-08.  See paragraph 0046, disclosing “Examples of foam materials that can be used as foam layer 30 include, but are not limited to, foams made with polyurethane , polyurea, polyisocyanurate (also referred to as polyiso), and mixtures thereof.”  See paragraph 0009, disclosing “the density of the foam layer is 2.8 to 4.0 lb/ft.sup.3 (44.9 to 64.1 kg/m.sup.3) when measured according to ASTM D1622-08”.  See also paragraph 0048, disclosing “More particularly, in certain embodiments, the density of the foam layer is at least 2.8 lb/ft.sup.3 (44.9 kg/m.sup.3), such as 2.8 to 4.0 lb/ft.sup.3 (44.9 to 64.1 kg/m.sup.3), or, in some cases, 3.0 to 4.0 lb/ft.sup.3 (48.1 to 64.1 kg/m.sup.3) or 3.2 to 3.8 lb/ft.sup.3 (51.3 to 60.9 kg/m.sup.3) or 3.4 to 3.8 lb/ft.sup.3 (54.5 to 60.9 kg/m.sup.3), when measured according to ASTM D1622-08.”  See also claim 4, reciting “wherein the density of the foam layer is 3.0 to 4.0 lb/ft.sup.3 measured according to ASTM D1622-08.”  

As to claim 10, Giles does not disclose orienting the robotic arm so that the imaging device faces the open cavity of the wall structure in which a foam layer has been deposited and surveying the foam layer with the imaging device.
However, Holloway discloses orienting the robotic arm so that the imaging device faces the open cavity of the wall structure in which a foam layer has been deposited and surveying the foam layer with the imaging device.  See paragraph 0135, disclosing “The camera 706 mounted to the base of the spray gun 704 provides visual feedback to the operator via the display screen 710.  The spray gun 704 is mounted at an angle of approximately 70 degrees to the horizontal.” and paragraph 0148, disclosing “The spray gun 230 is in the form of a single axis spray gun and comprises a nozzle 231 configured to be usable to spray a treatment, for example insulation foam, out of the spray gun 230.  The spray gun 230 further comprises a camera 232 arranged to capture an aim point of the spray gun 230.  The camera is connectable to a display screen (not shown) provided away from the spray gun 230 to allow an operator to see the areas sprayed with treatment from the spray gun 230.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform orienting the robotic arm so that the imaging device faces the open cavity of the wall structure in which a foam layer has been deposited and surveying the foam layer with the imaging device in order to provide visual feedback.

As to claim 21, Giles does not disclose wherein the conveyor is a belt conveyor, a roller conveyor, a slat conveyor, a chain conveyor, a hand push beam trolley system, or a monorail.
However, Bellisimo discloses and makes obvious wherein the conveyor is a belt conveyor, a roller conveyor, a slat conveyor, a chain conveyor, a hand push beam trolley system, or a monorail. See paragraph 0141, disclosing “The framing assembly is transported, via a frame transport (e.g., any suitable type of conveyor, including a segmented plate, belt, or chain conveyor), into the sheathing/drywall system 100”.  Thus, Bellisimo discloses the belt conveyor, the slat conveyor (i.e., the segmented plate conveyor reads on a slat conveyor) and the chain conveyor.  Additionally, the other alternatives are well known and conventional variants and/or obvious variants of the conveyor types disclosed in Bellisimo.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein the conveyor is a belt conveyor, a roller conveyor, a slat conveyor, a chain conveyor, a hand push beam trolley system, or a monorail in order to ensure transportation of the frame assembly from one station to the next in the assembly line.

As to claim 22, Giles does not disclose wherein the robotic arm extends downwardly and is suspended over the conveyor when the spray nozzle is oriented to face the cavity.  
However, Bellisimo discloses and makes obvious wherein the robotic arm extends downwardly and is suspended over the conveyor when the spray nozzle is oriented to face the cavity.  See paragraph 0170, cited above. See paragraph 0170, disclosing “Depending on whether a flooring or a ceiling framing assembly is being produced, the framing assembly is then transported to the insulation system 1700 or the sheathing/membrane installation system 1800. At the insulation system 1700, illustrated in FIG. 20, insulation is installed therein. In the example embodiment shown, the insulation comprises a blown insulation material, which can be a cellulose insulation material comprising a specified moisture content to allow it to be packed to a specified density. The insulation material is blown into the cavities of the framing assembly by a supply tube 1720, which moves (e.g., in an oscillating manner) along a track 1712, which is in turn connected to a cross-member of a frame 1710. The insulation material is blown into the cavities while the framing assembly is transported under the frame 1710 along a frame transport. While the insulation is applied within the framing assembly, a separate gantry with multiple degrees of freedom may be provided to apply a suitable covering (e.g., cardboard) and staple the covering in place in order to contain the insulation within the framing assembly.”  See also marked up Figure 20 from Bellisimo below.

    PNG
    media_image1.png
    733
    1102
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein the robotic arm extends downwardly and is suspended over the conveyor when the spray nozzle is oriented to face the cavity as taught by Bellisimo in order to ensure transportation of the frame assembly from one station to the next in the assembly line.

As to claim 23, Giles does not disclose wherein the robotic arm extends from a bridge comprising legs that are configured such that the wall structure is conveyed under the bridge between the legs of the bridge.  
However, Bellisimo discloses and makes obvious wherein the robotic arm extends from a bridge comprising legs that are configured such that the wall structure is conveyed under the bridge between the legs of the bridge. See marked up figure 20 above
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein the robotic arm extends from a bridge comprising legs that are configured such that the wall structure is conveyed under the bridge between the legs of the bridge as taught by Bellisimo in order to ensure transportation of the frame assembly from one station to the next in the assembly line.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 20180363298 A1) in view of Bellisimo (WO 2019237034 A1) and Holloway (US 20180264640 A1) as applied to claims 1-4 and 9-10 and 21-23 above, and further in view of Arnauts (US 20130037984 A1).

As to claim 5, Giles does not disclose determining which cavities in a wall structure are those for which a foam layer is desired and determining which cavities in a wall structure are those for which no foam layer is desired, wherein a computing device instructs a robot not to spray foam-forming composition into any cavities of the wall structure containing a visual marking to indicate that no foam layer is desired.
However, Arnauts discloses determining which cavities in a wall structure are those for which a foam layer is desired and determining which cavities in a wall structure are those for which no foam layer is desired, wherein a computing device (“digital computer system 20”, visible in Figure 11B, see also paragraphs 0205-0207) instructs a robot not to spray foam-forming composition into any cavities of the wall structure containing a visual marking to indicate that no foam layer is desired.  Paragraph 0172 teaches that “Optionally the openings 11 may already have been made in the frame 4 before the flat panels 3, 13 are secured to it.  It is even possible to provide the openings 11 already in the beams 10 before they are joined together to form the frame 4.  Since the compartment 5c in this example (FIG. 5A) is designed for a window opening 50, it will not be filled with a foam insulation layer 8.”  See also paragraph 0186, which teaches that “In this example the central compartment 5 is once again not filled with a foam insulation layer 8 because this compartment 5 is intended to serve as opening 50 for a window (see FIG. 10B).  The filling unit 24 will automatically skip this compartment 5 during filling, by reading the data carrier 40 fitted to the assembly 2, as described above.”  Paragraph 0233 teaches some advantages, disclosing that “It is an enormous advantage that the operator does not to have to program the filling unit 24 himself (e.g. the exact positions of the openings 11, which of the compartments 5 must be filled and which not, and how much has to be injected into each compartment).  Note that the compartments 5 which are not to be filled are determined automatically, and therefore need not to be entered by the operator.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform determining which cavities in a wall structure are those for which a foam layer is desired and determining which cavities in a wall structure are those for which no foam layer is desired, wherein a computing device instructs a robot not to spray foam-forming composition into any cavities of the wall structure containing a visual marking to indicate that no foam layer is desired as taught by Arnauts in order to automatically skip compartments or cavities that would correspond to windows automatically.

Claims 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 20180363298 A1) in view of Bellisimo (WO 2019237034 A1) and Holloway (US 20180264640 A1) as applied to claims 1-4 and 9-10 and 21-23 above, and further in view of Lipinski (US 20160121486 A1).
As to claim 6, Giles and Holloway as applied above do not disclose determining, based on image(s) produced by the imaging device, whether a foam layer is present in an open cavity.
However, Lipinski discloses determining, based on image(s) produced by the imaging device, whether a foam layer is present in an open cavity.  See especially paragraph 0174, teaching “Before application of the insulation the regular and linear pattern of joists (305) and floorboards (304) contrasts with the organic texture of the insulation material (313).  These patterns may be used by an operator to calculate the percentage covered and direct the robot, or processed by a computer using colour sampling and pattern recognition using simple machine learning algorithms to calculate the proportion covered with insulation (313), to the proportion left untreated (314).” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform determining, based on image(s) produced by the imaging device, whether a foam layer is present in an open cavity as taught by Lipinski in order to calculate the proportion covered with insulation, to the proportion left untreated.

As to claim 7, Giles and Holloway as applied above do not disclose that a computing device receives data from the imaging device and determines, using software code, an amount of foam-forming composition components to add to achieve a require thickness for the foam layer and for determining a spray pattern to minimize variations in the depth of the foam layer.
However, Lipinski discloses and makes obvious that a computing device receives data from the imaging device and determines, using software code, an amount of foam-forming composition components to add to achieve a require thickness for the foam layer and for determining a spray pattern to minimize variations in the depth of the foam layer.  See especially paragraph 0147, teaching “FIG. 12 of the accompanying drawings shows a computer controlled device (40) in different positions; with a laser range finder attached (49); which provides distance feedback (50) to the surface of the foam (48); if the distance before and after each layer is measured and the position of the computer controlled device known then the depth of the insulation can be calculated and used to control subsequent applications of the material being applied.” and paragraph 0173, teaching “One or more cameras allows the operator to view the ceiling (camera 307) and resulting coverage of insulation.  By measuring the distance before and afterwards application of insulation (313) for a given position the depth of insulation can be calculated and used to determine whether further insulation is required in a given area.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a computing device receives data from the imaging device and determines, using software code, an amount of foam-forming composition components to add to achieve a require thickness for the foam layer and for determining a spray pattern to minimize variations in the depth of the foam layer as taught by Lipinski in order to determine whether further insulation is required in a given area and to control subsequent applications of the material being applied.

As to claim 8, Giles and Holloway as applied above does not disclose that the computing device retrieves quality data for the wall structure from a database, the quality data comprising a required average thickness of foam layer and/or a maximum deviation from a target thickness of the foam layer in any one location.
However, Lipinski discloses that the computing device retrieves quality data for the wall structure from a database (“the U-values calculated before installation”), the quality data (the term “energy savings calculations” is an example of quality data in Lipinski.) comprising a required average thickness of foam layer and/or a maximum deviation from a target thickness of the foam layer in any one location.  See especially paragraph 0024, disclosing “The robotic device may comprise a sensing device configured to monitor the thickness of the covering applied to the surface.  The sensing device may simply be a camera arranged to identify that the covering has been applied to the surface.  The sensing device may be a rangefinder, for example a laser rangefinder.  The robotic device may configured to apply the foam material autonomously to the surface in order to achieve a required distribution, for example a required thickness, of the covering.” and paragraph 0051, teaching “monitoring and control of the thickness and coverage of the deposited material using visual and depth feedback; the means to gather data on the resulting finish, e.g. depth of finish, percentage area of the surface covered; and/or the ability to calculate energy and CO.sub.2 savings based on the improvements made.”  See also paragraph 0174, teaching “Before application of the insulation the regular and linear pattern of joists (305) and floorboards (304) contrasts with the organic texture of the insulation material (313).  These patterns may be used by an operator to calculate the percentage covered and direct the robot, or processed by a computer using colour sampling and pattern recognition using simple machine learning algorithms to calculate the proportion covered with insulation (313), to the proportion left untreated (314).  When combined with the depth of insulation U-Values can automatically be calculated for the floor before and after installation and used in energy savings calculations.”  
Although the term “database” does not appear to be used in Lipinski, the presence of U-values that are used for the energy savings would be an example of saved data or results, and Lipinski does refer to “means to gather  data” in paragraph 0051.  Such data is conventionally stored somewhere, and it would have been well known and conventional to automate the data of Lipinski and store such data in a database.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the computing device retrieves quality data for the wall structure from a database, the quality data comprising a required average thickness of foam layer and/or a maximum deviation from a target thickness of the foam layer in any one location in order to achieve energy savings as disclosed in Lipinski.

As to claim 11, Giles and Holloway as applied above does not disclose re-orienting the robotic arm so the spray nozzle faces the cavity and spray-applying the foam-forming composition into the cavity to correct any deficiencies in the foam layer.
However, Lipinski discloses and makes obvious re-orienting the robotic arm so the spray nozzle faces the cavity and spray-applying the foam-forming composition into the cavity to correct any deficiencies in the foam layer.  See paragraph 0173, which discloses “FIG. 33 of the accompanying drawings shows the robotic vehicle (301) after the application of insulation (313) to the underside of the floorboards (304) and supporting joists (305).  One or more cameras allows the operator to view the ceiling (camera 307) and resulting coverage of insulation.  By measuring the distance before and afterwards application of insulation (313) for a given position the depth of insulation can be calculated and used to determine whether further insulation is required in a given area.”  Paragraph 0144 teaches multiple applications, disclosing “FIG. 9 of the accompanying drawings shows the additive, subtractive, additive manufacturing process over six steps (A-F) for a horizontal surface such as a ceiling or floor; consisting of floorboards (20) supported by joists (21); where an expanding insulation material such as polyurethane is applied in multiple layers (22, 23, 24) typically in depths of 25-50 mm each application; until the joists and floorboards are covered and the required depth is achieved (typically 75-150 mm); excess material is removed (25), before a protective finishing treatment such as polyurea is applied (26).”  See also paragraph 0174, teaching “Before application of the insulation the regular and linear pattern of joists (305) and floorboards (304) contrasts with the organic texture of the insulation material (313).  These patterns may be used by an operator to calculate the percentage covered and direct the robot, or processed by a computer using colour sampling and pattern recognition using simple machine learning algorithms to calculate the proportion covered with insulation (313), to the proportion left untreated (314).  When combined with the depth of insulation U-Values can automatically be calculated for the floor before and after installation and used in energy savings calculations.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to re-orienting the robotic arm so the spray nozzle faces the cavity and spray-applying the foam-forming composition into the cavity to correct any deficiencies in the foam layer such that desired energy savings can be achieved.

Claims 12, 14-16 and 19 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 20180363298 A1) in view of Bellisimo (WO 2019237034 A1) and Holloway (US 20180264640 A1).

As to claim 12, Giles discloses a method for manufacturing a foam wall structure, comprising: (a) placing a wall structure (wall structure 10) proximate, 
the wall structure comprising: (1) a frame (frame 11) comprising a first member, a second member that is spaced apart from the first member, and connecting members extending between the first member and the second member (see paragraphs 0026, disclosing “the frame 11 may be defined by a first member 12, a second member 14 spaced apart from the first member 12, and connecting members 16 extending between the first member 12 and the second member 14.”)
wherein a front surface of the first member, a front surface of the second member, and a front surface of the connecting members form a front frame surface (see paragraph 0008, disclosing “wherein the first member, the second member, and the connecting members each comprise a front surface and a rear surface that form the front frame surface and a rear frame surface”); and 
(2) a panel attached to the front frame surface so that the panel, the first member, the second member, and the connecting members define a cavity (see paragraph 0008, disclosing “a foam panel attached to the front frame surface, such that foam panel, the first member, the second member, and the connecting members define a cavity within the frame”).

Giles does not disclose that placing comprises conveying a wall structure with a conveyor so as to place the wall structure proximate to a robotic arm, wherein the robotic arm comprises: (1) a spray nozzle, and (2) an imaging device (although Giles does disclose a spray gun, see paragraph 0045 disclosing “a Graco CS Fusion gun”); (b) orienting the imaging device so that the imaging device faces the cavity; (c) surveying the cavity using the imaging device; (d) determining a spray foaming pattern to fill the cavity to a selected depth with a foam layer; (e) orienting the spray nozzle so that the spray nozzle faces the cavity; and (f) spray-applying a foam-forming composition (although Giles does discloses spraying foam materials and compositions, teaching “Various spray application devices can be used to spray the foam composition into the cavity 18.  One suitable device is a Fusion CS plural-component spray gun commercially available from Graco Inc.”) into the cavity according to the spray foaming pattern by passing the foam-forming composition through the spray nozzle to form the foam layer, (g) orienting the imaging device so that the imaging device faces an open cavity of the wall structure in which the foam layer has been deposited; and (h) surveying the foam layer using the imaging device.
However, Bellisimo discloses placing involves conveying a wall structure with a conveyor (a continuous conveyor) so as to place the wall structure proximate to an movement structure (and additionally, the movement structure of the frame and track can be interpreted to read on a robotic arm), wherein the movement structure comprises: (1) an applicator structure (supply tube 1720 which is taught to blow insulation material and which is taught to oscillate).  See paragraph 0100, which teaches “The framing assembly is then transported, via a frame transport, which may be the same as (e.g., a continuous conveyor) or physically distinct from the frame transport of the adhesive application system 900 to the sheathing/drywall installation system 1000.”  Paragraph 0170 teaches that “Depending on whether a flooring or a ceiling framing assembly is being produced, the framing assembly is then transported to the insulation system 1700 or the sheathing/membrane installation system 1800. At the insulation system 1700, illustrated in FIG. 20, insulation is installed therein. In the example embodiment shown, the insulation comprises a blown insulation material, which can be a cellulose insulation material comprising a specified moisture content to allow it to be packed to a specified density. The insulation material is blown into the cavities of the framing assembly by a supply tube 1720, which moves (e.g., in an oscillating manner) along a track 1712, which is in turn connected to a cross-member of a frame 1710. The insulation material is blown into the cavities while the framing assembly is transported under the frame 1710 along a frame transport. While the insulation is applied within the framing assembly, a separate gantry with multiple degrees of freedom may be provided to apply a suitable covering (e.g., cardboard) and staple the covering in place in order to contain the insulation within the framing assembly.”

However, Holloway discloses and makes obvious placing a wall structure proximate to a robotic arm, wherein the robotic arm comprises: (1) a spray nozzle (see paragraph 0128, disclosing “a spray gun 304 comprising three spray nozzles provided at a distal end of the extendable pole 302.”  See also spray gun 404, 604, 704, etc), and (2) an imaging device (see paragraph 0128 disclosing “A camera 306, also provided at the distal end of the extendable pole 302, is arranged to provide feedback to an operator of the electromechanical arm 300 of what is sprayed by the spray gun 304.”  See also cameras 406, 606, 706, etc); 
(b) orienting the imaging device so that the imaging device faces the cavity (see paragraph 0133, “The chassis 622 further comprises the camera 606, mounted to observe the direction of aim of the spray gun 604.”); 
(c) surveying the cavity using the imaging device (see paragraph 0133, continuing from above, and disclosing “The chassis 622 also comprises a light and range finder 626 mounted to illuminate and produce a 3D map of the void, respectively.  A pair of lasers 624 are mounted to an underside of the spray gun 604 for projecting a laser cross (not shown) onto a surface to be sprayed using the spray gun 604 denoting the point of aim of the spray gun 604.  Alternatively the range finder may comprise a laser range finder (lidar) or similar device that can scan an area to build up a 3D image.  As the angle of the gun and the relative position of the surface being sprayed is known the point of aim can be calculated and overlaid digitally on the operators screen.”); 
(d) determining a spray foaming pattern to fill the cavity to a selected depth with a foam layer (see also paragraph 0128, disclosing “The spray nozzles on the spray gun 304 are configurable to be angled and positioned to get the required coverage depending on the physical characteristics of the space and desired spray pattern (a number of pre-set positions may be available to suit typical conditions).”  See also paragraph 0149, disclosing “Complex patterns can be achieved by this spraying system, ensuring a large area is covered quickly and completely.”); 
(e) orienting the spray nozzle so that the spray nozzle faces the cavity (see paragraph 0158, disclosing “As shown in FIGS. 49 to 51, alongside the processed view from the camera, the user can select different views of the overall positioning of the electromechanical arm and the orientation of the spray gun within the space to be treated.”  See also paragraph 0161, disclosing “The control system for application of materials takes information from the range finder, and a nine-degree of freedom motion/tilt sensor to calculate the position of the electromechanical arm relative to the surface being sprayed.  This information can then be used to draw on the video feed where the gun is pointing aiding manual spraying by the operator.  Or the operator can select an area on the map or video feed and the robotic vehicle automatically calculates the area that needs to be sprayed.”); and 
(f) spray-applying a foam-forming composition into the cavity according to the spray foaming pattern by passing the foam-forming composition through the spray nozzle to form the foam layer (see paragraph 0188, disclosing “The electromechanical arm and spray gun of the present disclosure may be used in a variety of applications, for example in the spraying of underfloor insulation or loft and roof insulation, i.e. applying insulation in hard to reach loft and ceiling voids. The arm can also be used for the remote application of sound insulation in voids and cavities, for example between floors of converted period flats.”),
(g) orienting the imaging device so that the imaging device faces an open cavity of the wall structure in which the foam layer has been deposited and (h) surveying the foam layer using the imaging device (See paragraph 0135, disclosing “The camera 706 mounted to the base of the spray gun 704 provides visual feedback to the operator via the display screen 710.  The spray gun 704 is mounted at an angle of approximately 70 degrees to the horizontal.” and paragraph 0148, disclosing “The spray gun 230 is in the form of a single axis spray gun and comprises a nozzle 231 configured to be usable to spray a treatment, for example insulation foam, out of the spray gun 230.  The spray gun 230 further comprises a camera 232 arranged to capture an aim point of the spray gun 230.  The camera is connectable to a display screen (not shown) provided away from the spray gun 230 to allow an operator to see the areas sprayed with treatment from the spray gun 230.”).
Paragraph 0023 discloses that “The benefit of this system is it provides an intuitive and easy to operate tool to remotely apply insulation in tight spaces.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform (a) conveying a wall structure with a conveyor so as to place the wall structure proximate an moving and application structure as disclosed by Bellisimo, and further to place proximate to a robotic arm, wherein the robotic arm comprises: (1) a spray nozzle, and (2) an imaging device; (b) orienting the imaging device so that the imaging device faces the cavity; (c) surveying the cavity using the imaging device; (d) determining a spray foaming pattern to fill the cavity to a selected depth with a foam layer; (e) orienting the spray nozzle so that the spray nozzle faces the cavity; and (f) spray-applying a foam-forming composition into the cavity according to the spray foaming pattern by passing the foam-forming composition through the spray nozzle to form the foam layer; (g) orienting the imaging device so that the imaging device faces an open cavity of the wall structure in which the foam layer has been deposited and (h) surveying the foam layer using the imaging device as disclosed in Holloway in order to provide an intuitive and easy to operate to remotely apply insulation in tight spaces and in order to provide visual feedback.

As to claim 14, Giles discloses that the panel is a foam panel.  See paragraph 0001, disclosing “The methods can provide high strength pre-fabricated wall structures through the use of foam panels that have relatively low fastener pull-out strength as compared to wood panels, plywood panels, and oriented strand board panels (OSBs) and thus do not require the use of such wood panels, plywood panels or OSBs.”  See also paragraph 0009, disclosing “a foam panel attached to the front frame surface, such that foam panel”.

As to claim 15, neither Giles nor Holloway is explicit in disclosing that the wall structure is placed proximate to the robotic arm in a substantially horizontal orientation.
However, Holloway discloses a robot arm capable of being arranged such that the wall structure is placed proximate to the robotic arm in a substantially horizontal orientation, and Holloway is explicit in disclosing that the modules can be rotated and placed in many directions.  See paragraph 0122, disclosing “The presence of the rotatable module 7 in a modular robot allows a tool on an end of the robot or a section of the robot downstream of the rotatable module 7 to be orientated in a larger number of possible directions.”  Additionally, rearrangement of parts is obvious.  MPEP 2144.04.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the wall structure is placed proximate to the robotic arm in a substantially horizontal orientation as an obvious rearrangement of the positioning of the parts of Holloway.

As to claim 16, Giles discloses that the cavity is an open cavity.  See for example Figure 3, showing an open cavity 18.  Although the term “open panel” is not used, the front and side views, such as that in Figure 3 and 7 show that the cavities are open cavities.

As to claim 19, Giles discloses that the foam layer comprises a polyurethane foam having a density of at least 2.8 lb/ft3 (44.9 kg/m3), when measured according to ASTM D1622-08.  See paragraph 0046, disclosing “Examples of foam materials that can be used as foam layer 30 include, but are not limited to, foams made with polyurethane , polyurea, polyisocyanurate (also referred to as polyiso), and mixtures thereof.”  See paragraph 0009, disclosing “the density of the foam layer is 2.8 to 4.0 lb/ft.sup.3 (44.9 to 64.1 kg/m.sup.3) when measured according to ASTM D1622-08”.  See also paragraph 0048, disclosing “More particularly, in certain embodiments, the density of the foam layer is at least 2.8 lb/ft.sup.3 (44.9 kg/m.sup.3), such as 2.8 to 4.0 lb/ft.sup.3 (44.9 to 64.1 kg/m.sup.3), or, in some cases, 3.0 to 4.0 lb/ft.sup.3 (48.1 to 64.1 kg/m.sup.3) or 3.2 to 3.8 lb/ft.sup.3 (51.3 to 60.9 kg/m.sup.3) or 3.4 to 3.8 lb/ft.sup.3 (54.5 to 60.9 kg/m.sup.3), when measured according to ASTM D1622-08.”  See also claim 4, reciting “wherein the density of the foam layer is 3.0 to 4.0 lb/ft.sup.3 measured according to ASTM D1622-08.”  

As to claim 24, Giles does not disclose wherein the conveyor is a belt conveyor, a roller conveyor, a slat conveyor, a chain conveyor, a hand push beam trolley system, or a monorail.
However, Bellisimo discloses and makes obvious wherein the conveyor is a belt conveyor, a roller conveyor, a slat conveyor, a chain conveyor, a hand push beam trolley system, or a monorail. See paragraph 0141, disclosing “The framing assembly is transported, via a frame transport (e.g., any suitable type of conveyor, including a segmented plate, belt, or chain conveyor), into the sheathing/drywall system 100”.  Thus, Bellisimo discloses the belt conveyor, the slat conveyor (i.e., the segmented plate conveyor reads on a slat conveyor) and the chain conveyor.  Additionally, the other alternatives are well known and conventional variants and/or obvious variants of the conveyor types disclosed in Bellisimo.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein the conveyor is a belt conveyor, a roller conveyor, a slat conveyor, a chain conveyor, a hand push beam trolley system, or a monorail in order to ensure transportation of the frame assembly from one station to the next in the assembly line.

As to claim 25, Giles does not disclose wherein the robotic arm extends downwardly and is suspended over the conveyor when the spray nozzle is oriented to face the cavity.  
However, Bellisimo discloses and makes obvious wherein the robotic arm extends downwardly and is suspended over the conveyor when the spray nozzle is oriented to face the cavity.  See paragraph 0170, cited above. See paragraph 0170, disclosing “Depending on whether a flooring or a ceiling framing assembly is being produced, the framing assembly is then transported to the insulation system 1700 or the sheathing/membrane installation system 1800. At the insulation system 1700, illustrated in FIG. 20, insulation is installed therein. In the example embodiment shown, the insulation comprises a blown insulation material, which can be a cellulose insulation material comprising a specified moisture content to allow it to be packed to a specified density. The insulation material is blown into the cavities of the framing assembly by a supply tube 1720, which moves (e.g., in an oscillating manner) along a track 1712, which is in turn connected to a cross-member of a frame 1710. The insulation material is blown into the cavities while the framing assembly is transported under the frame 1710 along a frame transport. While the insulation is applied within the framing assembly, a separate gantry with multiple degrees of freedom may be provided to apply a suitable covering (e.g., cardboard) and staple the covering in place in order to contain the insulation within the framing assembly.”  See also marked up Figure 20 from Bellisimo below.

    PNG
    media_image1.png
    733
    1102
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein the robotic arm extends downwardly and is suspended over the conveyor when the spray nozzle is oriented to face the cavity as taught by Bellisimo in order to ensure transportation of the frame assembly from one station to the next in the assembly line.

As to claim 26, Giles does not disclose wherein the robotic arm extends from a bridge comprising legs that are configured such that the wall structure is conveyed under the bridge between the legs of the bridge.  
However, Bellisimo discloses and makes obvious wherein the robotic arm extends from a bridge comprising legs that are configured such that the wall structure is conveyed under the bridge between the legs of the bridge. See marked up figure 20 above
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein the robotic arm extends from a bridge comprising legs that are configured such that the wall structure is conveyed under the bridge between the legs of the bridge as taught by Bellisimo in order to ensure transportation of the frame assembly from one station to the next in the assembly line.


Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 20180363298 A1) in view of Bellisimo (WO 2019237034 A1) and Holloway (US 20180264640 A1) as applied to 12, 14-16 and 19 and 24-26 above, and further in view of Lipinski (US 20160121486 A1).
As to claim 13, Giles and Holloway as applied above does not disclose orienting the robotic arm so the spray nozzle faces the cavity and spray-applying the foam-forming composition into the cavity to correct any deficiencies in the foam layer.
However, Lipinski discloses and makes obvious orienting the robotic arm so the spray nozzle faces the cavity and spray-applying the foam-forming composition into the cavity to correct any deficiencies in the foam layer.  See paragraph 0173, which discloses “FIG. 33 of the accompanying drawings shows the robotic vehicle (301) after the application of insulation (313) to the underside of the floorboards (304) and supporting joists (305).  One or more cameras allows the operator to view the ceiling (camera 307) and resulting coverage of insulation.  By measuring the distance before and afterwards application of insulation (313) for a given position the depth of insulation can be calculated and used to determine whether further insulation is required in a given area.”  Paragraph 0144 teaches multiple applications, disclosing “FIG. 9 of the accompanying drawings shows the additive, subtractive, additive manufacturing process over six steps (A-F) for a horizontal surface such as a ceiling or floor; consisting of floorboards (20) supported by joists (21); where an expanding insulation material such as polyurethane is applied in multiple layers (22, 23, 24) typically in depths of 25-50 mm each application; until the joists and floorboards are covered and the required depth is achieved (typically 75-150 mm); excess material is removed (25), before a protective finishing treatment such as polyurea is applied (26).”  See also paragraph 0174, teaching “Before application of the insulation the regular and linear pattern of joists (305) and floorboards (304) contrasts with the organic texture of the insulation material (313).  These patterns may be used by an operator to calculate the percentage covered and direct the robot, or processed by a computer using colour sampling and pattern recognition using simple machine learning algorithms to calculate the proportion covered with insulation (313), to the proportion left untreated (314).  When combined with the depth of insulation U-Values can automatically be calculated for the floor before and after installation and used in energy savings calculations.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to orienting the robotic arm so the spray nozzle faces the cavity and spray-applying the foam-forming composition into the cavity to correct any deficiencies in the foam layer such that desired energy savings can be achieved.

As to claim 18, Giles and Holloway as applied above do not disclose that a computing device receives data from the imaging device and determines, using software code, an amount of foam-forming composition components to add to achieve a require thickness for the foam layer and for determining a spray pattern to minimize variations in the depth of the foam layer, wherein the determination comprises retrieving quality data for the wall structure from a database, the quality data comprising a required average thickness of foam layer and/or a maximum deviation from a target thickness of the foam layer in any one location.
However, Lipinski discloses and makes obvious that a computing device receives data from the imaging device and determines, using software code, an amount of foam-forming composition components to add to achieve a require thickness for the foam layer and for determining a spray pattern to minimize variations in the depth of the foam layer (See especially paragraph 0147, teaching “FIG. 12 of the accompanying drawings shows a computer controlled device (40) in different positions; with a laser range finder attached (49); which provides distance feedback (50) to the surface of the foam (48); if the distance before and after each layer is measured and the position of the computer controlled device known then the depth of the insulation can be calculated and used to control subsequent applications of the material being applied.” and paragraph 0173, teaching “One or more cameras allows the operator to view the ceiling (camera 307) and resulting coverage of insulation.  By measuring the distance before and afterwards application of insulation (313) for a given position the depth of insulation can be calculated and used to determine whether further insulation is required in a given area.), wherein the determination comprises retrieving quality data for the wall structure from a database (“the U-values calculated before installation”), the quality data (the term “energy savings calculations” is an example of quality data in Lipinski.) comprising a required average thickness of foam layer and/or a maximum deviation from a target thickness of the foam layer in any one location (See especially paragraph 0024, disclosing “The robotic device may comprise a sensing device configured to monitor the thickness of the covering applied to the surface.  The sensing device may simply be a camera arranged to identify that the covering has been applied to the surface.  The sensing device may be a rangefinder, for example a laser rangefinder.  The robotic device may configured to apply the foam material autonomously to the surface in order to achieve a required distribution, for example a required thickness, of the covering.” and paragraph 0051, teaching “monitoring and control of the thickness and coverage of the deposited material using visual and depth feedback; the means to gather data on the resulting finish, e.g. depth of finish, percentage area of the surface covered; and/or the ability to calculate energy and CO.sub.2 savings based on the improvements made.”  See also paragraph 0174, teaching “Before application of the insulation the regular and linear pattern of joists (305) and floorboards (304) contrasts with the organic texture of the insulation material (313).  These patterns may be used by an operator to calculate the percentage covered and direct the robot, or processed by a computer using colour sampling and pattern recognition using simple machine learning algorithms to calculate the proportion covered with insulation (313), to the proportion left untreated (314).  When combined with the depth of insulation U-Values can automatically be calculated for the floor before and after installation and used in energy savings calculations.”)
Although the term “database” does not appear to be used in Lipinski, the presence of U-values that are used for the energy savings would be an example of saved data or results, and Lipinski does refer to “means to gather  data” in paragraph 0051.  Such data is conventionally stored somewhere, and it would have been well known and conventional to automate the data of Lipinski and store such data in a database.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a computing device receives data from the imaging device and determines, using software code, an amount of foam-forming composition components to add to achieve a require thickness for the foam layer and for determining a spray pattern to minimize variations in the depth of the foam layer as taught by Lipinski in order to determine whether further insulation is required in a given area and to control subsequent applications of the material being applied and it further would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the computing device retrieves quality data for the wall structure from a database, the quality data comprising a required average thickness of foam layer and/or a maximum deviation from a target thickness of the foam layer in any one location in order to achieve energy savings as disclosed in Lipinski.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 20180363298 A1) in view of Bellisimo (WO 2019237034 A1) and Holloway (US 20180264640 A1) as applied to claims 12, 14-16 and 19 and 24-26 above, and further in view of Arnauts (US 20130037984 A1).

As to claim 17, Giles does not disclose determining which cavities in a wall structure are those for which a foam layer is desired and determining which cavities in a wall structure are those for which no foam layer is desired, wherein a computing device instructs a robot not to spray foam-forming composition into any cavities of the wall structure containing a visual marking to indicate that no foam layer is desired.
However, Arnauts discloses determining which cavities in a wall structure are those for which a foam layer is desired and determining which cavities in a wall structure are those for which no foam layer is desired, wherein a computing device (“digital computer system 20”, visible in Figure 11B, see also paragraphs 0205-0207) instructs a robot not to spray foam-forming composition into any cavities of the wall structure containing a visual marking to indicate that no foam layer is desired.  Paragraph 0172 teaches that “Optionally the openings 11 may already have been made in the frame 4 before the flat panels 3, 13 are secured to it.  It is even possible to provide the openings 11 already in the beams 10 before they are joined together to form the frame 4.  Since the compartment 5c in this example (FIG. 5A) is designed for a window opening 50, it will not be filled with a foam insulation layer 8.”  See also paragraph 0186, which teaches that “In this example the central compartment 5 is once again not filled with a foam insulation layer 8 because this compartment 5 is intended to serve as opening 50 for a window (see FIG. 10B).  The filling unit 24 will automatically skip this compartment 5 during filling, by reading the data carrier 40 fitted to the assembly 2, as described above.”  Paragraph 0233 teaches some advantages, disclosing that “It is an enormous advantage that the operator does not to have to program the filling unit 24 himself (e.g. the exact positions of the openings 11, which of the compartments 5 must be filled and which not, and how much has to be injected into each compartment).  Note that the compartments 5 which are not to be filled are determined automatically, and therefore need not to be entered by the operator.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform determining which cavities in a wall structure are those for which a foam layer is desired and determining which cavities in a wall structure are those for which no foam layer is desired, wherein a computing device instructs a robot not to spray foam-forming composition into any cavities of the wall structure containing a visual marking to indicate that no foam layer is desired as taught by Arnauts in order to automatically skip compartments or cavities that would correspond to windows automatically.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK